IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 502
 MAGISTERIAL DISTRICTS WITHIN THE              :
 17th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                              ORDER

PER CURIAM

       AND NOW, this 14th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 17th Judicial District (Snyder and Union

Counties) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the realignment of Magisterial Districts

17-3-01 and 17-3-02 within Union County and the realignment of Magisterial Districts 17-

3-03 and 17-3-04 within Snyder County, to be effective November 1, 2022, is granted.


Said Magisterial Districts will be realigned as follows:


Magisterial District 17-3-01                           East Buffalo Township
Magisterial District Judge Jeffrey A. Rowe             Kelly Township
                                                       Lewisburg Borough
                                                       Union Township

Magisterial District 17-3-02                           Buffalo Township
Magisterial District Judge Jeffrey L. Mensch           Gregg Township
                                                       Hartleton Borough
                                                       Hartley Township
                                                       Lewis Township
                                                       Limestone Township
                                                       Mifflinburg Borough
                                                       New Berlin Borough
                                                       West Buffalo Township
                                                       White Deer Township
Magisterial District 17-3-03                    Jackson Township
Magisterial District Judge John H. Reed         Monroe Township
                                                Penn Township
                                                Selinsgrove Borough
                                                Shamokin Dam Borough




Magisterial District 17-3-04                    Adams Township
Magisterial District Judge VACANT               Beaver Township
                                                Beavertown Borough
                                                Center Township
                                                Chapman Township
                                                Franklin Township
                                                Freeburg Borough
                                                McClure Borough
                                                Middleburg Borough
                                                Middlecreek Township
                                                Perry Township
                                                Spring Township
                                                Union Township
                                                Washington Township
                                                West Beaver Township
                                                West Perry Township




                                          -2-